CUGINAL
                                                                                               08/23/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 22-0362


                                          DA 22-0362
                                                                              1-iLLJ
CHRISTINA SCHMID and JENNIFER POWERS,                                          AUG 2 3 2022
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
             Plaintiffs and Appcllants,                                       State of IVIontana



      v.
                                                                      ORDER
JAE NOTTI, SUSIE NOTTI, and ET CATTLE
COMPANY, LLC,

             Defendants and Appellees.


       Plaintiffs and Appellants Christina Schmid and Jennifer Powers filed a notice of

appeal from the Stipulated Final Order Resolving All Pending Claims of the Sixteenth

Judicial District Court, Cause No. DV-38-2019-2587.
       Appellants assert that this appeal is taken from an order certified as final by the

District Court pursuant to M. R. Civ. P. 54(b). Under Rule 54(b)(1), when an action presents

more than one claim for relief or when multiple parties are involved the court may direct
entry of a final judgment as to one or more, but fewer than all claims or parties only if the

court expressly determines that there is no just reason for delay. In the present case, the

order being appealed purports to resolve all claims against all parties; therefore, certification
is unnecessary. This matter is appealable pursuant to M. R. App. P. 6(1).

       IT IS THEREFORE ORDERED that this appeal may proceed.
       The Clerk is directi:d
                            fito provide copies of this Order to all counsel of record.
       DATED this e-1 —aay of August, 2022.




                                                                   Chief Justice
Justices